COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00381-CR

The State of Texas                         §    From the 415th District Court

                                           §    of Parker County (CR16-0307)

v.                                         §    February 8, 2018

                                           §    Opinion by Justice Pittman

Randall Lee Binkley                        §    (p)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellant The State of Texas shall pay all of the

costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mark T. Pittman_________________
                                         Justice Mark T. Pittman